The consolidated proceedings before the Tndm-n Claims Commission involved determination of recognized title by the various plaintiffs to the areas identified as 87 and 88 on Royce’s map of Ohio, Indiana and Michigan. Representatives of several tribes and bands of Indians relinquished their interests in these areas at the Treaty of September 29, 1817,7 Stat. 160. On May 30,1975 the court issued the following order:
Before SkeltoN, Judge, Presiding, Eotstzig and BenNett, Judges.
“This case comes before the court on appeal by various Indian Tribes from decisions and orders of the Indian Claims *960Commission in 30 Ind. Cl. Comm. 337 of May 23, 1973 and 31 Ind. Cl. Comm. 359 of September 19, 1973. After consideration of the record, the briefs, and oral argument of counsel, the court concludes that while it would have been helpful if the findings of fact could have been fuller and more extensive, the findings as made support the decision and order of the Commission and the same are supported by substantial evidence. We conclude further that there is no error of law in the decisions and orders of the Commission and that the same should be affirmed.
“Accordingly, the decisions and orders of the Commission are approved and affirmed, and the case is remanded to the Commission for further proceedings in accordance with this order.”